Citation Nr: 0500329	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to additional retroactive disability 
compensation, effective August 1, 1990, at the 100 percent 
disability rate ($2,163), which became effective December 1, 
2001.  

2.  Entitlement to an effective date prior to May 1, 1998 for 
a total disability rating based on individual unemployability 
(TDIU).  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left external oblique 
muscle.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The issues of entitlement to an effective date prior to May 
1, 1998 for a TDIU and entitlement to an evaluation in excess 
of 10 percent for residuals of a gunshot wound to the left 
external oblique muscle are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In a September 2000 decision, the Board granted a 100 percent 
schedular evaluation for post-traumatic stress disorder 
(PTSD) and remanded a claim of entitlement to an increased 
evaluation for the residuals of a gunshot wound to the RO for 
additional evidentiary development.  The Board also 
determined that, because a 100 percent schedular evaluation 
had been granted for PTSD, the veteran's claim of entitlement 
to a TDIU should be dismissed as moot.  The basis of the 
Board's dismissal was VAOPGCPREC 6-99, in which the VA 
General Counsel determined that if VA has found a veteran to 
be totally disabled as a result of a particular service-
connected disability or combination of disabilities pursuant 
to a rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis.

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (CAVC).  While the case 
was pending at the CAVC, the VA Office of General Counsel and 
the veteran's attorney filed a joint motion for remand, 
requesting that the Court vacate, in part, the Board's 
September 2000 decision and remand the claim of entitlement 
to a TDIU for readjudication.  In April 2001, the Court 
granted the joint motion, vacated the Board's September 2000 
decision and remanded the claim of entitlement to a TDIU to 
the Board for compliance with directives that were specified 
in the joint motion.  The case was returned to the Board for 
further appellate review consistent with the Court's Order.

In an April 2002 decision, the Board dismissed the claim for 
entitlement to a TDIU since the RO had already granted that 
benefit in a March 2000 rating decision.  The Board remanded 
the issue of entitlement to an effective date prior to May 1, 
1998 for a TDIU.  In the April 2002 decision, the Board also 
referred the claim to establish the permanency of the 
veteran's TDIU.  This issue is not certified for appellate 
review and it is again referred to the RO.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  


FINDING OF FACT

The Board awarded the veteran a 100 percent disability for 
PTSD and the RO implemented that award and assigned the 
veteran a 100 percent disability rating, effective July 11, 
1990; the RO awarded the veteran retroactive compensation 
benefits according to the specific monthly entitlement 
amounts specified by statute ranging from $1,601 in monthly 
compensation, effective August 1, 1990 to $2,163 in monthly 
compensation, effective December 1, 2001.  


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 from August 1, 1990.  38 U.S.C.A. 
§ 1114(j) (West 2002); 38 C.F.R. § 3.21 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(b) which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Burris v. Principi, 15 Vet. App. 348, 354-
55; Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
CAVC held in Wensch that VCAA did not apply in such cases, it 
may be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  

Here, the facts are not in dispute.  The case turns on 
statutory interpretation.  Consequently, because the law is 
dispositive of this appeal, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Burris, 15 Vet. 
App. at 354-55; Smith, 14 Vet. App. at 231-32; see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  

Analysis

In a September 2000 decision, the Board granted entitlement 
to a 100 percent disability rating for PTSD.  

In an April 2002 rating decision, the RO awarded the veteran 
a 100 percent disability rating for PTSD, effective July 11, 
1990.  In May 2002, the RO notified the veteran of his 
retroactive monthly compensation payments in the amount of 
$1601 beginning on August 1, 1990.  The RO notified him of 
the changes in the monthly compensation amounts that were due 
to legislative increases and changes for dependents.  The VA 
notified him that he would receive $2,247, effective December 
1, 2001 due to a legislative increase, and he would receive 
$2,163, October [redacted] 2002 because his daughter reached the age 
of 18.  The Board notes that the monthly award of $2,247, 
effective December 1, 2001, represents the rate of monthly 
compensation for his 100 percent disability ($2,163) plus $84 
in dependent benefits.  

The veteran, through his attorney, appealed the award of his 
retroactive monthly compensation benefits.  The disagreement 
is with how these benefits were calculated in accordance with 
38 U.S.C.A. § 1114(j).  

The veteran's attorney sets forth the argument in the April 
2003 notice of disagreement and the June 2003 substantive 
appeal as follows:

The veteran contends that the plain language of 38 
U.S.C. § 1114(j) states, "For the purposes of 
section 1110 of this title - (j) if and while the 
disability is rated as total the monthly 
compensation shall be $2,163."  (Emphasis 
added)[.]  The statute requires that if and while 
the claimant's disability is rated as total, the 
amount of the monthly disability compensation shall 
be $2,163.  The award letter of May 30, 2002[,] 
calculated the veteran's entitlement to benefits in 
a manner inconsistent with the mandate of 38 U.S.C. 
§ 1114(j).
 
The veteran was not rated as totally disabled until 
the Rating Decision of April 2002.  Consequently, 
he was not rated totally disabled in August of 
1990.  Therefore, the progressive calculation of 
the veteran's entitlement to the amount of monthly 
benefits should not have been calculated on the 
amount of compensation for a total rating in August 
1990, or at any date thereafter until he was 
totally rated in April of 2002.  
 
It was the Agency which failed to properly rate the 
veteran as totally disabled (sic) in August 1990, 
and at all dates thereafter until April of 2002.  
The plain language of 38 U.S.C. § 1114(j) 
contemplates that the amount of compensation is to 
be calculated only if and while the disability is 
totally rated.  The veteran's disability was not 
totally rated until April of 2002.  Therefore, the 
correct calculation, pursuant to 38 U.S.C. § 
1114(j), should have been at the $2,163 monthly 
rate from August 1, 1990.

The Board notes that the rates of disability compensation 
payable to veterans are established by law.  See 38 U.S.C.A. 
§ 1114 (West 2002).  These rates are periodically adjusted by 
Congress, usually on an annual basis.  

For example, the current version of 38 U.S.C.A. § 1114(j) 
provides that "if and while the disability is rated as total 
the monthly compensation shall be $2,163."  Congress 
specifically provided that the current version of section 
1114 "shall take effect on December 1, 2001."  Pub. L. No. 
107-94, § 7, 115 Stat. 902 (Dec. 21, 2001).  In previous 
years, Congress consistently specified effective dates for 
its amendments to section 1114.  

As set forth above, in an April 2002 rating decision, the RO 
determined that the veteran was entitled to a 100 percent 
rating for PTSD for the period beginning on July 11, 1990, 
based on his original claim for service connection for PTSD.  

Accordingly, in the May 2002 letter, the RO notified the 
veteran that he would be paid the amount that he would have 
received had he been rated 100 percent disabled at the time 
he filed his original application for service connection on 
July 11, 1990, as specified by the versions of 38 U.S.C.A. § 
1114(j) in effect at the time the payments would have been 
made.  

The veteran's attorney does not argue that the monthly 
compensation amounts since August 1, 1990, as specified by 
the versions of 38 U.S.C.A. § 1114(j), were incorrectly added 
or that the dates of payment are incorrect.  His argument is 
simply that the monthly compensation amount of $2,163, which 
became effective on December 1, 2001 by statutory amendment 
to 38 U.S.C.A. § 1114(j), should apply retroactively to 
August 1, 1990.  The veteran's attorney argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time of the rating decision issuing the 100 
percent disability rating.  

This argument is devoid of merit and entirely frivolous.  It 
has no basis in statute or established case law.  The 
attorney has previously advocated a similar position in a 
case where retroactive special monthly compensation benefits 
were awarded on the basis of clear and unmistakable error.  
This argument has been specifically considered and completely 
rejected by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

Specifically, the Federal Circuit held that such an argument

would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] 
in real, rather than nominal, dollars.  This 
argument fails because § 1114 does not address the 
issue of retroactive payments, much less provide a 
clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing 
to retroactive payments."  

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case fall squarely within the 
holding of the Federal Circuit in Sandstrom.  The veteran's 
attorney has not argued otherwise.  

This is especially troubling since the attorney in this case 
is the same attorney that argued the veteran's position 
before the Federal Circuit in Sandstrom.  

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 from August 1, 1990.  38 U.S.C.A. 
§ 1114(j) (West 2002); 38 C.F.R. § 3.21 (2004).  

In conclusion, the Board notes that it is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  In this case, for the reasons set forth 
above, it is clear that the law passed by Congress does not 
provide a basis to award the benefit sought by the veteran.  
Thus, the appeal is denied.  




ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163, effective August 1, 1990, is denied.  


REMAND

In a September 2000 decision, the Board remanded the claim of 
entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the left external oblique 
muscle to the RO for additional development.  The requested 
development has not been performed.  

In a March 2000 rating decision, the RO granted entitlement 
to a TDIU.  As previously stated in the Board's April 2002 
decision, the veteran's attorney filed a notice of 
disagreement with the effective date for the grant of a TDIU.  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  When 
a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004) (emphasis added).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The CAVC 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The AMC should ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should complete the 
development request on the issue of 
entitlement to a disability rating in 
excess of 10 percent for residuals of a 
gunshot wound to the left external 
oblique muscle, which is in the Remand 
portion of the Board's September 2000 
decision.  

3.  The AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an effective date prior to 
May 1, 1998 for a TDIU.  The AMC should 
advise the veteran of the need to timely 
file a substantive appeal to perfect 
appellate review.

4.  Should this veteran file a timely 
substantive appeal the AMC will 
readjudicate the issue based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  The AMC 
should also readjudicate the issue of 
entitlement to a disability rating in 
excess of 10 percent for residuals of a 
gunshot wound to the left external 
oblique muscle.  If the requested 
benefits are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


